DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, of U.S. Patent No. 10,643,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 8, 15, of U.S. Patent No. 10,643,457 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, of U.S. Patent No. 9,870,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 8,  of U.S. Patent No. 9,870,695 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, of U.S. Patent No. 9,390,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 7,  of U.S. Patent No. 9,390,614 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mannisto et al. (US 2008/0122609) in view of Yarkoni (US 2015/0279199).
     Regarding claims 1, 8, 15, Mannisto discloses a system for facilitating automated response to an event notifying signal (page 1, [0003]), the system comprising: a network monitoring module configured for monitoring signals received over a data network for a presence of one or more event notifying signals indicative of a relevant incident (fig. 1; fig. 3; page 3, [0021-0022]; page 4, [0044]);  a resource monitoring module (mobile device 355 in fig. 3) configured for monitoring a status of a resource tasked 
   Mannisto discloses all the limitations set forth above but fails to explicitly disclose an assessment module configured for assessing a response of the one or more event notifying signals and a resource tasked to the response.
 However, Yarkoni discloses an assessment module (nearby mobile communication device) configured for assessing a response of the one or more event notifying signals (distress signal) and a resource tasked to the response (emergency assistance provider) (page 6, [0065]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Yarkoni within the system of Mannisto in order to accurately send an alert when the user is in need of assistance thereby increasing the safety of the system. 

 Regarding claims 2, 9, 16, Mannisto and Yarkoni disclose all the limitations set forth in claim 1 and Yarkoni further discloses wherein the assessment module is further configured for assessing one or more of a source, a frequency, or a transmission medium of an event notifying signal (page 6, [0065]).
 Regarding claims 3, 10, Mannisto discloses wherein the network monitoring module is further configured for monitoring a sensor associated with the resource (page 2, [0022]).
 Regarding claims 4, 11, 17, Mannisto  and Yarkoni disclose all the limitations set forth in claim 1 and Yarkoni further discloses resource sequencing module configured for assigning a sequence of resources tasked to the response, wherein the sequence is based, at least in part, on a status of the resource, a usage pattern of the resource, or an elapsed time (page 7, [0079]).

 Regarding claims 6, 13, 19, Mannisto and Yarkoni disclose all the limitations set forth in claim 1 and Yarkoni further discloses a third-party association module configured for associating one or more resources with a third-party based, at least in part, on a status of the third-party, a record of proximity of the third-party to the resource tasked to the response, or a record of interaction between the third-party and the resource tasked to the response; and a third-party response module configured for communicating a response to the one or more resources associated with the third-party (page 4, [0050]).
Regarding claim 7, 14, 20,   Mannisto discloses  a real time communication module (page 1, [0009]) configured for communicating a response condition description indication to a user of a resource in response to the event notifying signal, and receiving a condition description indication from the user of the resource for transmission with the event notifying signal (page 4, [0044]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chun et al. (US 2015/0279155) discloses automated….networks.
Johnson (US 2007/0124144) discloses synthesized interoperable communications.
Fitzgerald et al. (US 2009/0253410) discloses method…..device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
June 26, 2021

                                                         /DANIEL PREVIL/                                                         Primary Examiner, Art Unit 2684